COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  HENRY LEE HUTCHINSON,                        §              No. 08-22-00002-CR

                       Appellant,              §                Appeal from the

  v.                                           §               54th District Court

  THE STATE OF TEXAS,                          §          of McLennan County, Texas

                       State.                  §              (TC# 2012-1755-C2)

                                               §
                                           ORDER

        The Court received and filed the supplemental clerk’s record as requested in its order

issued January 25, 2021 containing the appointment of Walter Reaves. Therefore, Appellant’s

motion for appointment of counsel is hereby GRANTED, and the motion for extension of time to

file the brief is hereby DENIED AS MOOT. Appellant’s brief is now due April 7, 2022.

       IT IS SO ORDERED this 8th day of March, 2022.

                                           PER CURIAM

Before Rodriguez, Palafox and Alley, JJ.